DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Status of Claims
Claims 1, 3-9, 11-17 and 21-22 were rejected in Office Action from 06/01/2022.
Applicant filed a response, amended claims 1, 12-13, 15-17 and 21-22. Claims 2, 10 and 23 were previously cancelled. 
Claims 1, 3-9 and 11-22 are currently pending in the application, of claims 18-20 are withdrawn from consideration.
Claims 1, 3-9, 11-17 and 21-22 are being examined on the merits in this Office Action. 

Claim Objections
Claim 1 and 12 are objected to because of the following informalities: 
In claim 1 and 12, it is suggested to amend “the porous carbon material receiving oxygen from an oxygen source and receiving ozone from an ozone generator” to - -the porous carbon material configured to receive oxygen from an oxygen source and configured to receive ozone from an ozone generator.
In claim 12, it is suggested to amend “the conductor” to - -the electrical conductor- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and 12, the particular language “the porous carbon material receiving oxygen from an oxygen source and receiving ozone from an ozone generator” and further, the limitation “the ozone generator configured to introduce ozone into the water flowing into the ECR” in claim 12, do not define any structural or functional characteristics of the “porous carbon material”. On the contrary, the language describes a method step that manipulates the claimed material. As a result, it is unclear what Applicant regards as the invention – whether it is the device having several parts, or a specifically recited method employing the disclosed materials. Further, it is unclear how the claimed device could be found patentable over the prior art devices on the basis of language describing a method step (see MPEP 2114(II)). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Publication 2013/0183511) and further in view of Kawahata et al. (U.S. Patent 3,793,173), Xia et al. (U.S. Patent Application Publication 2018/0170774) and Elson et al. (U.S. Patent Application Publication 2009/0212262) and in the alternative, in view of Buschmann et al. (U.S. Patent 7,754,064) and Hirayama et al. (U.S. Patent Application Publication 2003/0070940). 
Regarding claim 1, Dai discloses a flow-through electrode for water purification (i.e., electrodes materials water purification) (paragraph [0003], [0027], [0085]), comprising:
a porous carbon material (i.e., mesoporous carbon material) (paragraph [0003]) configured to admit flowing water with the porous carbon material (paragraph [0085]-[0086]) and synthesized by providing a solution consisting of resorcinol, formaldehyde and a surfactant (i.e., Pluronic F127) mixture of ethanol and water (paragraph [0081], [0089]-[0090]); 
adding formaldehyde to the solution (paragraph [0089]-[0090]);
drying the solidifying material (i.e. cured at 150℃ for 24 hours) (paragraph [0090]);
performing pyrolysis (i.e. the nanocomposites were carbonized) on the dry solidified material under a protective gas (i.e. in flowing nitrogen), resulting in the porous material (paragraph [0090]).
Dai describes the process involves heating the precursor material for a sufficient time to convert the precursor to a porous carbon material (claim 18) (paragraph [0009]) which the examiner interprets as heating the solution mixture to produce the solidified material as it is clear applying heat is required during the chemical synthesis in order to produce the final porous carbon electrode. 
As to the limitation of adding the base to form the solution mixture, Dai discloses the surfactant, which is in the solution of resorcinol, ethanol and water, contains ethylenediamine (EDA) (paragraph [0049]) which is known as an organic-amine base therefore, suggesting it is added in the synthesis process or formation of the porous carbon electrode.
Dai does not explicitly articulate the electrode is configured to electro-generate H2O2 in situ within the porous carbon material however, since the structure of the electrode of Dai is identical to the one claimed, it would be expected to have the same properties and function to electro-generate H2O2. Nonetheless, additional guidance is provided below.
Kawahata, directed to wastewater treatment using a carbon electrode (title) (column 1, lines 25-40), teaches an electrode comprising a porous carbon material (i.e., porous activated carbon) configured to electro-generate H2O2 within the porous carbon material (column 1, lines 25-40). The H2O2 serves to oxidize organic carbon pollutants in wastewater (abstract) (column 2, lines 25-40; column 2, lines5-25).
In light of the disclosure of Kawahata of carbon porous electrodes configured to electro-generate H2O2 to oxidize organic carbon pollutant of water, it would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for this purpose as it also consist of a porous carbon material, and thereby arrive at the claimed invention. 
In the alternative, Buschmann, directed to an apparatus for the in situ (i.e., on-site) production of hydrogen peroxide, evidences porous carbon material electrodes (i.e., carbon fiber cloth cathode) (column 7, lines 20-40) can produce H2O2 within the porous carbon material (column 6, lines 1-25) (see figure 1). Buschmann teaches the H2O2 is effective in application such as industrial disinfection, control of biofouling and sterilization of water (column 1, lines 20-45). It would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for producing H2O2 and use it for the applicability as taught by Buschmann as it also consist of a porous carbon material, and thereby arrive at the claimed invention.
In the alternative, Hirayama, directed to purification treatment of water (abstract), also evidences that porous carbon material electrodes (i.e., carbon electrode as cathode) (paragraph [0016]) can produce H2O2 within the porous carbon material (paragraph [0016]-[0017]). Hiyama teaches the porous carbon material electrode is used have a number of applications to include sterilization and water treatment (paragraphs [0002]-[0007]). It would therefore be obvious to one of ordinary skill in the art to use the carbon porous electrode of Dai for producing H2O2 and use it for the applicability as taught by Hirayama as it is also comprised of a porous carbon material, and thereby arrive at the claimed invention.
As to the limitation “porous carbon material comprising a carbonized, base-catalyzed, porous resorcinol-formaldehyde (RF) polymer, wherein the porous carbon material”, Dai teaches the use of resorcinol-formaldehyde (RF) with carbon nano-onion or excess of carbon black to form the porous carbon material (see figure 1 below) (paragraphs [0102]-[0103]). Further, Dai teaches a preparation of the porous carbon material (i.e., mesoporous carbon material) where such is obtained by synthesis of resorcinol with formaldehyde, ethanol and water (paragraphs [0089]-[0090]) (same as the claimed invention). Clearly, the chemical synthesis of Dai (as depicted below and referenced in the above paragraphs) evidences that the product obtained contain a porous carbon material having a composition comprising a carbonized, porous resorcinol-formaldehyde (RF) polymer. As to the term “base-catalyzed”, while not explicitly articulated by Dai, since EDA is used (as indicated above) it is expected that the polymer is based-catalyzed. 
Considering the above, it is evident that the carbon material comprises a carbonized, organic-amine-base catalyzed, porous resorcinol-formaldehyde (RF) polymer. However, additional guidance is provided below.
Elson, directed to electrode for use in water purification (i.e., deionization) (abstract) teaches an electrode (100) (paragraph [0026]) that is made using a porous carbon material (i.e., granular conductive carbon) (paragraph [0031]), resorcinol-formaldehyde (RF) type polymers and a base catalyst (paragraph [0042]-[0043]). Elson teaches the base catalyst adjust or alter the porosity and strength of the final product and introduce the least amount of contamination to the mixture (paragraph [0043]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the porous electrode material of Dai where in the production of such a base catalyst is used as taught by Elson in order alter the porosity and strength of the final product and to introduce the least amount of contamination to the solution used. 
The particulars of the porous carbon material receiving oxygen from an oxygen source and receiving ozone from an ozone generator and the electrode is configured to electro-generate H2O2 and perform the electro-peroxone process in situ within the porous carbon material using the received oxygen and the received ozone, the received ozone and the electro-generated H2O2 for purifying the flowing water as the water flows through the porous carbon material are not explicitly articulated in Dai. However, since Dai teaches an electrode that is substantially similar to the one claimed, it would be reasonable to expect the electrode to have the same applicability for purifying water as recited. Nonetheless, additional guidance is provided below.
Xia, directed to a device and method for generating oxidants in situ (title) (abstract), teaches a process to electro-generate H2O2  and ozone in-situ using an electrode (Example 2-3) (paragraphs [0061]-[0062]) and further teaches a process of using peroxone (H2O2 and ozone) (Note: peroxone being the ozone source) and feeding oxygen for treating contaminated water (Example 4-6) (paragraphs [0063]-[0065]). 
Xia provides the guidance that an electrode can be used to produce peroxone and also to treat contaminated water. Dai teaches an electrode for water purification having the same characteristics to the one claimed. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the electrode of Dai for a alternative applicability such as H2O2  electro-generation for purifying water as suggested by Xia. In other words, one could have looked at Xia and find a motivation to try utilizing the electrode for a different purpose consequently, arriving at the presently claimed invention. 
In addition, such limitations are interpreted as a statement of intended purpose or a field of use rather than a definition or structural characteristic or functional feature of the claimed electrode. 
Moreover, the present claim incorporated the limitations of previously cancelled dependent claim 2 which was directed to a product-by-process claim (i.e., amendment from 03/02/2020). It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The cited prior art teaches all of the positively recited structure of the claimed product (i.e. a porous carbon material) and appears to produce the product in a substantially similar process as the one claimed therefore, Dai clearly meets the requirements of the present claim.

    PNG
    media_image1.png
    644
    713
    media_image1.png
    Greyscale

Regarding claim 3, Dai discloses the base is ethylenediamine (EDA) (paragraph [0049]).
Regarding claim 4, Dai discloses the surfactant is poloxamer 407 (table 1 - Pluronic F127) (paragraph [0046]).    
Regarding claim 5, Dai discloses the protective gas is nitrogen (paragraph [0090]).
Regarding claims 6-7, Dai discloses the porosity of the porous carbon material is tuned by adjusting a polymerization process (i.e. The carbon black (CB) and carbon onion (CO) composites were prepared by substituting the resorcinol by weight %, (5-95 wt. %) and the amount of formaldehyde adjusted proportionally to the amount of resorcinol used.) (paragraph [0090]).
Dai discloses the porous carbon material is formed into a predetermined three-dimensional object (i.e. film overlays for capacitors, batteries, catalysts, or an energy storage or conversion device) (paragraph 0032]). 
In addition, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). The cited prior art teaches all of the positively recited structure of the claimed product (i.e. a porous carbon material) and appears to produce the product in a substantially similar process as the one claimed therefore, Dai clearly meets the requirements of the present claims.
Regarding claim 8, Dai discloses the porous carbon material has a structure that provides a reaction surface area of 50-800 m2/g (i.e. BET surface area) or within a range bounded within this two values (paragraph [0031]). 
Regarding claim 9, Dai discloses the electrode further comprises a metallic conductor (i.e. catalytic metals) in electrical contact with the porous carbon material (paragraph [0079]).
Regarding claim 11, there is no mention of the porous carbon material requiring a binder agent in Dai therefore, in the absence of a teaching, which requires a binder agent in the porous carbon material there would not be a reason or guidance to use one. 
Regarding claim 12, Dai teaches the electrode as described above in claim 1 which is identically recited in the instant claim and can be used as a cathode in an electrochemical reactor (i.e., DCI device) (paragraph [0079], [0083], [0086]). Although Dai does not particularly teaches the electrochemical reactor for an electro-peroxone process, based on the above (see page 7 above, lines 5-25), the electrode or system can be applicable for such process. Further, Dai discloses the system further comprises an activated carbon filter (i.e. a layer of a carbon material, carbon foam or porous graphite) (paragraph [0083]). 
Dai teaches the electrode have applications in gas separation, water purification, catalyst support and energy storage conversion (paragraph [0003]). Dai teaches the system having an anode (i.e., lithium foil) and a cathode having the porous carbon material and contacting a conductor (i.e., conductive carbon nanoparticles, LiPF6 or LiClO4) (paragraph [0079], [0086]). As to the plurality of openings, Dai teaches the materials above being porous which suggest they have openings. Dai discloses the porous carbon material is used as an electrode in a water treatment system (i.e. capacitive deionization device) and is in direct contact with water for treatment (i.e. desalinating water) (paragraph [0082], [0085]-[0086]) therefore, it is clear the water flows through the anode and the cathode. 
Dai does not explicitly teach the particulars of the non-conductive spacer between the anode and the cathode, however, as indicated above, Dai teaches the system having applications in gas separation, water purification, catalyst support and energy storage conversion. Such systems where a cathode and an anode are present are generally known to include a non-conductive spacer (or a separator) to separate the anode and the cathode. For instance, Buschmann as described above, teaches a system for hydrogen peroxide production for water purification (i.e., sterilization of water) including a cathode, and anode, and a non-conductive separator (i.e., polypropylene, polyvinyl chloride, etc.) (see figure 1-2) (column 6, lines 35-60). Since Dai teaches the system to have applications in water purification and Buschmann teaches the same applicability, both utilizing the same materials (i.e., a porous carbon material electrode), a skilled artisan would understand a non-conductive separator located between the anode and the cathode would be required as taught by Buschmann in order to separate the anode and the cathode and for the system to operate as intended (i.e., to produce the hydrogen peroxide for water purification).
Regarding claim 13, Dai teaches the system as described above in claim 12. As to the particulars of being portable, such would be obvious to a person having ordinary skill in the art considering the applicability of the system. For example, a system to purify water in large scale such as a water treatment plant compared to a system to purify water for drinking while camping. The latter would be consider a portable system. In addition, the fact that the system is portable is not sufficient by itself to patentably distinguish over the device of the prior art unless there are new or unexpected results (see MPEP 2114.III.V).   
Regarding claim 14, Dai discloses the system comprises a voltage source connected to the anode and cathode (i.e. voltage is applied to electrodes) (paragraph [0085])
Regarding claim 15, Dai teaches the system as described above in claim 12 but does not explicitly articulate the specifics of the polishing filter. Nonetheless, Kahawata teaches the inclusion of a polishing filter as it describes that solids are filtered (C3:L38-60). As such, Since Dai suggests the filtration or purification of water, it would be obvious to a skilled artisan to include a polishing filter as recited in order to remove contaminants or solid particulate as taught by Kahawata. 
Regarding claim 16, Dai teaches the system as described above in claim 12 but does not explicitly articulate the specifics of the water pump. Nonetheless, such would be obvious to a skilled artisan as pumps are well known and conventional to be utilized to control and regulate the flow of fluids. Nonetheless, Buschmann teaches the use of pumps to control the flow and feed water (see example 3) (C29:L10-64). As such, one of ordinary skill in the art could have consider using a pump in the system of Dai in order to feed and control de flow of water into the system. 
Regarding claim 17, Dai teaches the system as described above in claim 12. The features of the housing would be highly obvious in order to contain the components of the system into a particular space. For example, considering the system being portable as described in claim 13, it would be obvious to have all the components integrated into a housing so that it is easier to carry. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Patent Application Publication 2013/0183511) and further in view of Kawahata et al. (U.S. Patent 3,793,173), Xia et al. (U.S. Patent Application Publication 2018/0170774) and Elson et al. (U.S. Patent Application Publication 2009/0212262) and in the alternative, in view of Buschmann et al. (U.S. Patent 7,754,064) and Hirayama et al. (U.S. Patent Application Publication 2003/0070940), as applied to claim 12-17 above, and further in view of Junghanns et al. (U.S. Patent Application Publication 2008/0314807). 
Regarding claim 21, Dai teaches the system as described above in claim 12-17 but does not explicitly articulate the specifics of the control unit. 
Junghanns, directed to a system and methods for treating water (as suggested by Dai) (abstract), teaches is know to include a control unit for water treatment in order to operate the system within predetermined limits and control the components of the system (paragraph [0037], [0092]-[0093]). 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dai and include a control unit in order to control the components of the system and set predetermined limits required for the process. 
Regarding claim 22, Dai teaches the system as described above in claim 12-17 and 21. The particulars of the air pump is not explicitly articulated however, Xia teaches air is fed at a flow rate of 5ml/min implying a pump is used so that such volume per unit time is achieved. It would be obvious to a skilled artisan to include an air pump in Dai in order to supply air required for the electro-peroxone process to occur as suggested by Xia (see page 7, lines 7-25 and page 8, lines 1-2 above of referencing Xia). Similarly, the features of the housing would be highly obvious in order to contain the components of the system into a particular space. For example, considering the system being portable as described in claim 13, it would be obvious to have all the components integrated into a housing so that it is easier to carry. 

Response to Arguments
Applicant’s argument filed on 08/01/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Xia and Junghanns. 
Examiner acknowledges the amendments to claim 12. As such, in view of the amendments, the previous objection to claim 12 is withdrawn.




Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carman et al. (U.S. Patent Application Publication 2005/0131266). Carman teaches a method for water treatmnent where hydrogen peroxide and ozone is added for decontamination of water (paragraphs [0094]-[0095]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723